UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1198



LUMIE SOUCEK,

                                              Plaintiff - Appellant,

          versus


LAWSON MARDON USA, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-01-423-V)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lumie Soucek, Appellant Pro Se. John Christopher Tillman, Associate
Counsel, ALCAN ALUMINUM CORPORATION, Mayfield Heights, Ohio, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lumie Soucek appeals the district court’s order dismissing her

wrongful termination, harassment, fraud and intentional infliction

of emotional distress claims raised on behalf of her husband.   We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Soucek v. Lawson Mardon USA, Inc., No. CA-01-423-V

(W.D.N.C. filed Feb. 8, 2002; entered Feb. 11, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2